    Case: 1:18-cr-00035 Document #: 113 Filed: 07/26/19 Page 1 of 3 PageID #:654




                                UNITED STATES DISTRICT COURT
                                NORTHERN DISTRICT OF ILLINOIS
                                      EASTERN DIVISION


                                                           )
 UNITED STATES OF AMERICA                                  )
                                                           )
                                                           )       No. 18 CR 35 (Tharp, J.)
             v.                                            )
                                                           )
 JAMES VORLEY and CEDRIC CHANU,                            )
                                                           )
                                    Defendants.            )
                                                           )
                                                           )
                                                           )

                         DEFENDANT JAMES VORLEY’S UNOPPOSED
                          MOTION TO MODIFY BAIL CONDITIONS

        Defendant James Vorley (“Mr. Vorley”), through his undersigned counsel, respectfully

requests the modification of his bail conditions, and in support states as follows:

        1.         On August 14, 2018, following Mr. Vorley’s arraignment, Magistrate Judge

Finnegan ordered Mr. Vorley released on bail to his home in the United Kingdom. Among other

conditions, the court ordered Mr. Vorley to “maintain current residence and travel only on direct

routes, without stop or layover in any other location, between the UK + NDIL.”

        2.         Mr. Vorley has complied with these conditions, and all other conditions of his

release, for nearly one year.

        3.         Mr. Vorley now requests permission to travel to Ireland with his common law wife

and children in order to attend a memorial service for his wife’s uncle.

        4.         Mr. Vorley proposes to travel to Ireland on or about August 15-19, 2019.

        5.         Mr. Vorley’s counsel has contacted the Government, and the Government consents

to this request.
    Case: 1:18-cr-00035 Document #: 113 Filed: 07/26/19 Page 2 of 3 PageID #:654




       6.      Mr. Vorley has contacted Mr. Vorley’s Pretrial Services Officer, who has no

objection to this request as long as Mr. Vorley provides Pretrial Services with an itinerary in

advance of the travel.

       WHEREFORE, Mr. Vorley respectfully requests that his bail conditions be modified in

order to permit him to travel to Ireland for a memorial service on or about August 15-19, 2019.


       Dated: July 26, 2019                                Respectfully submitted,




                                                           /s/ Roger A. Burlingame
                                                           Roger A. Burlingame
                                                           Matthew L. Mazur
                                                           Dechert LLP
                                                           160 Queen Victoria Street
                                                           London EC4V 4QQ
                                                           United Kingdom
                                                           Phone: +44 20 7184 7333
                                                           Roger.Burlingame@dechert.com
                                                           Matthew.Mazur@dechert.com

                                                           Attorneys for Defendant
                                                           James Vorley




                                                2
    Case: 1:18-cr-00035 Document #: 113 Filed: 07/26/19 Page 3 of 3 PageID #:654




                                  CERTIFICATE OF SERVICE

       I, Roger A. Burlingame, hereby certify that on July 26, 2019, the foregoing was filed via

the Court’s CM/ECF system, which will automatically serve and send notification of such filing

to all registered attorneys of record.

                                                           /s/ Roger A. Burlingame
                                                           Roger A. Burlingame
